Mera Matthews
Alaska Bar No. 0605020
John Cashion
Alaska Bar No. 9806025
CASHION GILMORE LLC
1007 W. 3rd Avenue, Suite 301
Anchorage, AK 99501
Telephone: (907) 222-7932
Facsimile: (907) 222-7938
Emails: mera@cashiongilmore.com
         john@cashiongilmore.com

Attorneys for Andrea Lauria



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 ANDREA LAURIA,

                             Plaintiff,

 vs.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY and CHRIS
 HEITSTUMAN,

                             Defendant.       Case No. 3:20-cv-00210-SLG


 FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT
                          CLAIMS ACT

       COMES NOW Plaintiff Andrea Lauria, by and through her attorneys Cashion

Gilmore LLC, and alleges and complains of the United States Government and Chris

Heitstuman as follows:



FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 1 of 9

         Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 1 of 9
                       I. PARTIES, JURISDICTION, and VENUE

       1.      Plaintiff Andrea Lauria is and at all times relevant hereto was an

individual residing in the State of Alaska.

       2.      The claims herein are brought against Defendant United States

Department of Homeland Security pursuant to the Federal Tort Claims Act for money

damages. Money damages are sought as compensation for personal injuries that

were caused by the negligent and wrongful acts and omissions of employees of the

United States Department of Homeland Security while acting within the scope of their

offices and employment, under circumstances where the United States Department

of Homeland Security, if a private person, would be liable to Plaintiff in accordance

with the laws of the State of Alaska. The claims brought herein are based on acts and

omissions of law enforcement officers of the United States Government who were at

the time the incidents occurred empowered by law to execute searches, to seize

evidence, or to make arrests for violations of Federal law.

       3.      Venue is proper in that the acts and omissions forming the basis of these

claims occurred in Alaska.

       4.      Plaintiff has fully complied with the provisions of 28 U.S.C. § 2675 of the

Federal Tort Claims Act.

       5.      This suit has been timely filed in that Plaintiff served notice of the claims

on the Department of Homeland Security and Federal Protective Service in August

2019. No decision was rendered by the government.


FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG    Page 2 of 9

            Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 2 of 9
                            II. FACTUAL BACKGROUND

       6.     At all times relevant hereto Chris Heitstuman was a law enforcement

officer for the Department of Homeland Security headquartered at 620 E. 10th Avenue,

Anchorage, Alaska 99501.

       7.      In the fall of 2017 Andrea Lauria worked as Head of Security for the

Anchorage Museum at Rasmuson Center.

       8.     On the morning of September 12, 2017, Ms. Lauria contacted law

enforcement because of an intoxicated woman causing a disturbance outside the

museum.       Ms. Lauria waited outside for Anchorage police to arrive.              A law

enforcement vehicle drove by and stopped. The person inside was not an Anchorage

Police officer, but instead Homeland Security Officer Chris Heitstuman.

       9.     Heitstuman was in uniform and approached Ms. Lauria and gave the

impression that he was responding to the scene. Anchorage Police officers arrived

subsequently and arrested the woman who caused the disturbance.

       10.     As part of his investigation Heitstuman requested video footage of the

incident from Ms. Lauria and Julie Decker, the Director of the Anchorage Museum at

Rasmuson Center. Ms. Lauria explained that it would take a while to download, and

Heitstuman said she should contact him later that day when it was ready.

       11.     Ms. Lauria followed this direction, and Heitstuman returned to the

museum ostensibly to collect the footage. At the museum, he told Ms. Lauria he

wanted to watch the footage there. Ms. Lauria explained they did not have equipment


FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 3 of 9

            Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 3 of 9
to watch it in the control booth. Heitstuman and Ms. Lauria went to Ms. Lauria’s office

to watch the footage on her computer.

       12.    After watching the video footage Heitstuman attacked Ms. Lauria.

Heitstuman forced her to bend forward over a chair, grabbed her breasts, and thrust

his groin against her vaginal area, causing pain. Ms. Lauria told him to stop and tried

to push him off of her. After the attack Heitstuman threatened Ms. Lauria, pointing to

his uniform and stating that no one would believe her because of his position in law

enforcement.

       13.     Heitstuman contacted Ms. Lauria several times over the following days,

demanding that she engage with him in a sexually explicit manner. She felt threatened

and attempted to appease him.

       14.    Heitstuman returned to the museum on or about September 19, 2017,

while Ms. Lauria was working. Heitstuman came to the museum in his Homeland

Security uniform on the pretext of following up on the investigation of the September

12 incident. Heitstuman went to Ms. Lauria’s office where he again forcibly bent her

forward and grabbed her breasts and genital area. Heitstuman proceeded to rape

Ms. Lauria in her office. As Heitstuman was leaving the office he crossed paths with

Julie Decker and told her he was following up on the investigation. Heitstuman again

threatened Ms. Lauria not to tell anyone about the assault, saying that because he

was a Homeland Security officer no one would believe her.




FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 4 of 9

         Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 4 of 9
       15.     Heitstuman continued to harass Ms. Lauria through October 2017.

Ultimately, she contacted the police and obtained a protective order in state court

against him.

       16.     As a direct and proximate result of Officer Heitstuman’s intentional acts

and the culpable conduct of Defendant Ms. Lauria has suffered physical injury, pain,

and ongoing extreme emotional distress.

       17.     Upon information and belief, the discovery process will show that the

Department of Homeland Security had received prior complaints that Mr. Heitstuman

acted in a sexually inappropriate manner toward members of the public. Because the

Department of Homeland Security failed to address these complaints and discipline

and/or terminate Mr. Heitstuman, Ms. Lauria was subjected to repeated assaults,

stalking, and harassment.


             III. FIRST CAUSE OF ACTION—ASSAULT and BATTERY

       18.     The statements made above are fully incorporated herein as if

separately stated.

       19.     On September 12, 2017, Homeland Security Agent Chris Heitstuman

sexually assaulted Plaintiff by pushing her over a chair and grabbing her breasts in

violation of Alaska Statute 11.41.420(a)(1). Heitstuman’s actions caused pain and

emotional distress that continues to this day.

       20.     During the assault Homeland Security Agent Heitstuman was on duty,

in uniform, and acting in his official capacity or within the scope of his employment.



FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 5 of 9

         Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 5 of 9
The United States Department of Homeland Security is vicariously liable for Agent

Heitstuman’s intentional actions against Plaintiff.


                IV. SECOND CAUSE OF ACTION—ASSAULT and BATTERY

          21.    The statements made above are fully incorporated herein as if separately

stated.

       22.       On September 12, 2017, Homeland Security Agent Chris Heitstuman

sexually assaulted Plaintiff by pressing his groin into Plaintiff’s groin area without

consent in violation of Alaska Statute 11.41.420(a)(1). Heitstuman’s wrongful conduct

caused Plaintiff to suffer physical and emotional pain which she continues to

experience to this day.

       23.       Homeland Security Agent Heitstuman was on duty, in uniform, and

acting in his official capacity or within the scope of his employment when this occurred.

The United States Department of Homeland Security is vicariously liable for Agent

Heitstuman’s intentional actions against Plaintiff.


                 V. THIRD CAUSE OF ACTION—ASSAULT and BATTERY

       24.       The statements made above are fully incorporated herein as if separately

stated.

       25.       On September 19, 2017, Homeland Security Officer Heitstuman came to

the museum in uniform and on duty purportedly to follow up on the investigation of the

incident on September 12, 2017. Homeland Security Officer Heitstuman then raped

the plaintiff in violation of Alaska Statute 11.41.410(a)(1). Heitstuman’s wrongful


FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 6 of 9

           Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 6 of 9
conduct subjected Plaintiff to physical pain, anguish, and extreme emotional distress

that continues to this day.

       26.    Homeland Security Officer Heitstuman was on duty, in uniform, and

acting in his official capacity or within the scope of his employment when this occurred.

The United States Department of Homeland Security is vicariously liable for Agent

Heitstuman’s intentional actions against Plaintiff.


                VI. FOURTH CAUSE OF ACTION—HARRASSMENT

       27.    The statements made above are fully incorporated herein as if separately

stated.

       28.    Heitstuman repeatedly intended to and did harass plaintiff. Heitstuman

made contact with Plaintiff in an obscene manner and that threatened sexual contact

in violation of Alaska Statute 11.61.120(a).

       29.    Heitstuman’s harassing behavior occurred when he was at work

performing his duties within the scope of his employment. The United States

Department of Homeland Security is vicariously liable for Agent Heitstuman’s

intentional actions against Plaintiff

       30.    Because of the harassment Plaintiff suffered harm including fear and

emotional distress.


                      VII. FIFTH CAUSE OF ACTION—STALKING

       31.    The statements made above are fully incorporated herein as if separately

stated.


FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 7 of 9

          Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 7 of 9
       32.     Heitstuman knowingly engaged in a course of conduct that placed

Plaintiff in fear of physical injury in violation of Alaska Statute 11.41.260(a)(4).

       33.     Heitstuman’s behavior occurred when he was at work or performing

official work duties within the scope of his employment.              The United States

Department of Homeland Security is vicariously liable for Agent Heitstuman’s

intentional actions against Plaintiff

       34.    Because of the stalking Plaintiff suffered harm including fear and

emotional distress.


             VIII. SIXTH CAUSE OF ACTION—FAILURE TO SUPERVISE

       35.     The statements made above are fully incorporated herein as if

separately stated.

       36.     The United States Department of Homeland Security owed a duty to the

Plaintiff to exercise due care in supervising Agent Heitstuman in the performance of

his employment.

       37.    The United States Department of Homeland Security failed to exercise

due care in supervising Agent Heitstuman and Plaintiff suffered harm as a result.


       IX.    SEVENTH CAUSE OF ACTION—NEGLIGENT INFLICTION OF
                            EMOTIONAL DISTRESS

       38.    The statements made above are fully incorporated herein as if separately

stated.

       39.    The United States Department of Homeland Security owed a duty

Plaintiff and negligently breached this duty.       The United States Department of

FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 8 of 9

          Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 8 of 9
Homeland Security’s negligence caused Plaintiff to experience severe emotional

distress.

       WHEREFORE, Plaintiff prays for the following relief:

       1.      For judgment in Plaintiff’s favor awarding damages as stated in the claim

  previously made to the Department of Homeland Security;

       2.      For the award of attorneys’ fees and costs;

       3.      For such other and further relief that the court deems just and proper.



DATED this 24th day of September, 2020, at Anchorage, Alaska.



                                                 CASHION GILMORE LLC
                                                 Attorneys for Andrea Lauria

                                                 /s/ Mera Matthews
                                                 _______________________
                                                 Mera Matthews
                                                 Alaska Bar No. 0605020
                                                 John P. Cashion
                                                 Alaska Bar No. 9806025




FIRST AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG   Page 9 of 9

            Case 3:20-cv-00210-SLG Document 4 Filed 09/24/20 Page 9 of 9
